DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over IEEE Transactions on Industrial Applications Vol. 44, No. 3, May/June 2008 to Briz et al. and in view of IEEE 40th IAS Annual Meeting Publication on Oct. 2-6,2005 to Gao et al.
As to claim 1, Briz et al teaches a device for ascertaining the temperature TW of a winding of an induction machine designed with a stator and a rotor(Page 799  col. 1: line 1 – Page 800 col. 1: lines 16), a rotary field control for the vector control of the induction machine with at least one id-current controller(Page 800 col. 1: the last paragraph and fig. 2), which is designed to impose a high-frequency volt-age signal HF on the winding voltage in order to obtain from this a winding current with a superimposed high-frequency current component for the winding, having a high-frequency model of the motor in order to determine from this the high-frequency resistance of the winding and in turn the winding temperature TW by means of a calculation function(Page 799  col. 1: line 1 – Page 800 col. 1: lines 16). 
Gao et al teaches an apparatus of using a Kalman filter to estimate/calculate electrical machine stator winding temperature(Page 2 col. 1: the first paragraph  - col. 2: the last paragraph).
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Gao into Briz since  

Briz suggests a motor control system and Gao suggests the beneficial use of a Kalman filter to 

estimate/calculate electrical machine stator winding temperature in the analogous art of motor 

control technology.

The motivation for this comes from the fact that Gao teaches a Kalman filter to estimate/calculate electrical machine stator winding temperature which can be used to improve the motor control system disclosed by Briz.
As to claim 2, Briz in view of Gao teaches the device according to claim 1, wherein the first Kalman filter (K1) is a nonlinear Kalman filter(Page 2 col. 1: the first paragraph  - col. 2: the last paragraph).             As to claim 4, Briz in view of Gao teaches the device according to claim 1. It is obvious for a person of ordinary skill in the art to use a thin iron coating or a coating with a high iron content for the winding wire of the winding because thin iron coating or a coating with a high iron content for the winding wire are widely used in the industry.
As to claim 8, Briz in view of Gao teaches an induction machine designed with a device according to claim 1(Gao Page 2 col. 1: the first paragraph  - col. 2: the last paragraph).

Allowable Subject Matter
5. 	Claims 3, 5-7, 9-11 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,487,575 to Yeh discloses a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/DAVID LUO/Primary Examiner, Art Unit 2846